Citation Nr: 1536691	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to June 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal, the Veteran requested a hearing before a member of       the Board.  He was notified of his scheduled October 2010 hearing by letter in September 2010, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In November 2011 and December 2012, the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

A bilateral knee disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current bilateral knee disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2007.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post-service    treatment records, a VA examination report, and records from the Social       Security Administration (SSA). 

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  Additional VA treatment records, a VA examination and a VA opinion were obtained, and the VA asked the Veteran to identify additional private treatment records and provide authorization forms.  Service personnel records were also obtained.  VA also attempted to obtain treatment records from the Atlanta VA Medical Center and the Evans Army Community Hospital, and Formal Findings of Unavailability regarding these records were issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative joint disease (DJD) in both knees.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's STRs are devoid of complaints of or treatment for any type of knee condition.  On his May 1975 Report of Medical History, the Veteran stated that     he has "swollen or painful joints," and checked the corresponding box.  When questioned by the examiner, the Veteran described varicose veins in both calves, causing pain after long periods of standing, and pain in his toes.    

The first medical evidence of a knee disability is an April 1998 radiology examination report, finding DJD of the left knee.  In April 1999, the Veteran presented for primary care for left knee pain, and it was noted that he had "probable DJD of the left knee."  After a January 2002 diagnosis of bilateral DJD, the Veteran underwent a total knee arthroplasty of the right knee in November 2003 and the left knee in January 2004.

In January 2013, the Veteran was afforded a VA Examination in connection with his claim.  The examiner opined that it was less likely than not that the Veteran's current bilateral knee disability is related to or the result of service, since the Veteran did not complain of knee pain in service or at his exit examination, and   the first complaint of knee pain was decades after service.

After review of the record, the Board finds that service connection for a bilateral knee disability is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service.

The only medical opinion of record addressing whether the current disability is related to service was provided in the January 2013 VA examination, and is against the claim.  That opinion was provided following review of the claims file and the examination of the Veteran.  Further, the opinion contained an adequate rationale for the conclusions reached.  Accordingly, it is probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes his current bilateral knee disability is related to service,   as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, knee disabilities can have many causes, and determining the etiology of such requires medical testing and expertise. Accordingly, the Veteran's opinion as to the etiology of his current disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no medical opinion of record to the contrary.

The Board acknowledges that the Veteran has asserted that his knee pain began during basic training, and that he was exempted from physical training while serving in Korea due to his knee condition.  While seeking treatment in 2002, the Veteran also ascribed his knee condition to service.  However, the Veteran's account of his injury is not supported by the service records, which show that he received a profile for obesity during basic training, not his knee.  Moreover, STRs reflect that the Veteran sought treatment for multiple conditions during service, but never mentioned knee pain or any knee condition.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Additionally, a VA examination shortly following service did not contain any knee complaints, nor was arthritis shown for decades thereafter.  Indeed, as previously noted, the first medical evidence of record that addresses a complaint of knee pain is dated in April 1998.  Moreover, in his claim for SSA, the Veteran reported the onset of his knee pain as being in 1989 and that the condition first began to bother him in 1997.

The Board finds the Veteran's accounts of his current knee disability arising in service, being provided decades after service, to be less persuasive than the medical evidence contemporaneous with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, through his prior representative, the Veteran has seemingly asserted  that his report of swollen or painful joints on his May 1975 Report of Medical History is indicative of the onset of a knee disability during service.  However, as stated previously, upon questioning by the examiner, the Veteran described varicose veins  in his calves, and pain in his calves and toes.  Indeed, the Veteran denied having a trick or locked knee on that same Report of Medical History.  Interestingly, the Veteran did not claim a knee disability on his initial claim for compensation in 1975.

Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board notes that the Veteran was not shown to have arthritis of knees in service, or indeed, any knee complaints during service.  Thus, continuity of symptomatology as a means to establish service connection is not applicable and competent evidence of a nexus between the current disability and service is required.  See Walker v. Shinseki, 708 F.3d at 1337 (If a condition noted during service is one of the specifically enumerated diseases listed at 38 C.F.R        § 3.309(a) and it is not shown to be chronic, then generally a showing of continuity of symptomatology after service may support service connection).  As noted above, the only medical opinion addressing the relationship between his current knee disability and service is against the claim.  

Ultimately, except as otherwise provided by law, a claimant has the responsibility  to present and support a claim for benefits under the laws administered by VA.     38 U.S.C.A. § 5107.  Despite the Veteran being represented by an attorney since 2013, no competent evidence has been submitted to link his current disability to service.  

In summary, arthritis of the knees was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current bilateral knee disability is causally related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a bilateral knee disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


